Title: Jefferson’s Draft of Items for the President’s Message to Congress, [3 December 1790]
From: Jefferson, Thomas
To: Washington, George


      
        [3 Dec. 1790]
      
      The laws you have already passed for the establishment of a judiciary system have opened the doors of justice to all descriptions of persons. You will consider in your wisdom whether improvements in that system may yet be made; and particularly whether an uniform process of execution, on sentences issuing from the federal courts, be not desireable thro’ all the states.
      The patronage of our commerce, of our merchants and seamen, has called for the appointment of Consuls in foreign countries. It seems expedient to regulate by law the exercise of that jurisdiction, and of those functions which are permitted them either by express convention, or by a friendly indulgence in the places of their residence. The Consular convention too, with his most Christian Majesty has stipulated, in certain cases, the aid of the national authority to his Consuls established here. Some legislative provision is requisite to carry these stipulations into full effect.
    